Citation Nr: 0102534	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  94-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 19, 19991, 
for an award of Dependency and Indemnity Compensation (DIC).  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel







INTRODUCTION

The veteran served on active duty from July 1947 to June 
1954, from April 1958 to February 1960, and from March 1960 
to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in October 1992.  This matter was previously before the 
Board in April 1996 and November 1997, but was remanded on 
both occasions.  


FINDINGS OF FACT

1.  The February 1989 decision by the RO denying entitlement 
to DIC is final.

2.  A valid power of attorney in favor of the appellant's 
daughter (hereinafter identified as S) has not been executed.  

3.  The Veterans of Foreign Wars of the United States (VFW) 
was the appellant's representative at the time of the RO's 
February 1989 decision which denied DIC.

4.  In October 1991 the RO granted DIC and correctly assigned 
an effective date of July 19, 1991, the date of receipt of 
claim


CONCLUSIONS OF LAW

1.  The VFW was the appellant's authorized representative at 
the time of the RO's unappealed February 1989 decision which 
denied entitlement to DIC.  38 C.F.R. §§ 14.630, 14.631 
(1989).  

2.  The criteria for an effective date earlier than July 19, 
1991, for the appellant's award of DIC benefits have not been 
met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran, who died in July 1988, served on active duty as 
follows:  from July 1947 to June 1954, from April 1958 to 
February 1960, and from March 1960 to June 1971.  His widow 
is the appellant in this matter.  In August 1988 a VA Form 
21-534, Application for Dependency and Indemnity Compensation 
or Death Pension by a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation Where Applicable), 
dated August 11, 1988, was signed on the claimant's behalf by 
her daughter, S, by power of attorney attached.  Attached is 
a copy of a document entitled "Special Power of Attorney," 
dated in June 1988, that expired effective June 1989.  That 
document indicated S was authorized to receive, endorse and 
collect proceeds of checks payable on the claimant's behalf 
drawn on the U.S. Treasurer.  A photocopy of a marriage 
certificate reflecting the veteran's marriage to the claimant 
was also enclosed.  

A review shows that these documents were received by the VFW 
on August 22, 1988 and by the RO on August 22, 1988.  On the 
VA Form 21-534 is a hand printed notation of VFW establish a 
140 (end product, death claim), August 27, 1988.

A death certificate shows that the immediate cause of the 
veteran's death at home on July [redacted], 1988, was advanced 
abdominal carcinomatosis due to or as a consequence of 
adenocarcinoma colon.   At the time of death, the veteran had 
several service-connected disabilities:  albuminuria 
secondary to glomerulosclerosis probably chronic 
glomerulonephritis with associated hypertension, rated 30 
percent disabling; gouty arthritis and residuals of right and 
left inguinal hernioplasty, each assigned noncompensable 
ratings.  

In October 1988 the RO sent a letter to the appellant asking 
for medical evidence.  The letter asked that the evidence be 
submitted within one year from the date of that letter, or, 
if entitlement was established, it could not be paid prior to 
the date of receipt of the evidence.  A copy of that letter 
was sent to the VFW.  It appears no response was received 
from the widow, and in February 1989 she was sent a letter 
advising her that her claim was disallowed and that she could 
appeal that determination.  A copy of that letter was sent to 
the VFW.

Received on July 19, 1991 was a letter from S in which states 
she had only recently learned of the disallowance of her 
father's disability claim.  She stated that the appellant was 
disabled and had not realized the significance of the RO's 
February 1989 letter.  S added that she had been granted a 
general power of attorney and was now acting at the 
appellant's request.  She asked that the RO advise her what 
information was necessary.  

In September 1991 the RO sent a letter to the appellant at 
the same address used by S reporting that S had contacted the 
RO but the RO could not respond to S unless the claimant 
submitted a statement from her physician indicating the 
claimant was physically unable to handle her own affairs.  
The RO also furnished a copy of the February 1989 denial 
letter.  A copy of the September 1991 letter was forwarded to 
the VFW.

In October 1991 the RO granted service connection for the 
cause of the veteran's death based on the July 19, 1991 
reopened claim.  In November 1991 the RO requested that the 
appellant furnish a copy of her marriage certificate.  A copy 
of that letter was sent to the VFW.  In March 1992 the RO 
advised the appellant in writing that, because she had not 
submitted the requested information, the claim remained 
denied.  

In April 1992 the appellant furnished the information 
requested regarding whether she and the veteran lived 
together at the time of his death, reported that she had 
requested a copy of her marriage certificate, stated that she 
had not remarried since the veteran died, and that she was 
physically unable to sign her name legibly without the 
assistance of S, to whom she had granted a general power of 
attorney.  In June 1992 she submitted a certified copy of her 
marriage certificate.  In October 1992 she was advised that 
she would begin to receive payments effective August 1991.  

In January 1993, S submitted a Notice of Disagreement on the 
appellant's behalf with regard to the effective date of the 
DIC award.  In May 1993 a Statement of the Case was sent to 
the appellant explaining that the claim was denied in 1989 
when the claimant did not submit the requested evidence, and 
that the effective date of the reopened claim was therefore 
the date of receipt of the claim. A copy was sent to the VFW.  

A substantive appeal was received in July 1993 in which S 
asserted the appellant was disabled by strokes, and therefore 
unable to respond to the RO's initial requests for the 
evidence required to establish entitlement to DIC benefits.  
S added that not until everything was turned over to S in 
July 1991 did S become aware of those requests.  

The RO responded in September 1993 by returning the 
substantive appeal and asking that it be signed by the 
appellant, as S was without authority to sign on her behalf 
because the power of attorney previously submitted expired.  
In October 1993 S submitted a form entitled "General Power 
of Attorney," dated in November 1988, which by its own terms 
terminated December 31, 1995; at the same time she 
resubmitted the substantive appeal bearing her signature and 
identifying her as the appellant.  The RO accepted the 
substantive appeal and docketed the appeal with the Board.  

In April 1994 written argument was submitted on the 
appellant's behalf by VFW.  Shortly thereafter the RO advised 
the appellant in care of S that the appeal was being 
forwarded to the Board.  A copy of that notice was sent to 
the VFW.  The matter was reviewed by the VFW, and in written 
argument dated in April 1996 that organization noted that the 
claim was granted when S reopened it, and that the grant was 
made without additional evidence.  

In April 1996 the Board remanded the claim to the RO to 
provide the RO with the opportunity to adjudicate the issue 
of whether S, by virtue of the general power of attorney, was 
entitled to notification of the October 1988 and February 
1989 correspondence.  The claims folder contains a Memorandum 
from VA's Regional Counsel dated in June 1996 in which he 
mentioned an August 11, 1988, power of attorney form in favor 
of the VFW, and that the general power of attorney form 
executed in November 1988 was not made part of the file until 
October 1993.  

In July 1996 S was furnished a Supplemental Statement of the 
Case explaining the bases for its determination that the 
correct effective date for the award of DIC benefits was July 
19, 1991, as the only valid power of attorney form of record 
until October 1993 identified the VFW, not S, as the 
claimant's authorized representative. As the evidence 
requested from the appellant in October 1988 was not received 
until 1991, benefits cannot be paid until the date the claim 
to reopen was received.  A copy was also sent to the VFW.

The appeal was sent to the Board, and in September 1997 a 
letter was sent to S at her last known address advising her 
that the claims folder did not contain the document 
appointing the VFW as the authorized representative, and 
providing S the opportunity to appoint a representative.  No 
response was received, and in November 1997 the Board 
remanded the matter to attempt to obtain a copy of the power 
of attorney form referred to by Regional Counsel in June 1996 
that appointed the VFW as the authorized representative.  On 
remand, that document was not added to the claims folder.  

A report of contact dated in August 2000 was added to the 
claims folder by the VFW in which they reported that the VFW 
did not have a copy of a power of attorney in favor of that 
organization in this matter.  Also added to the claims folder 
on remand was a VA Form 646, Statement of Accredited 
Representation in Appealed Case (VA Form 646), dated in 
November 1996, which referred to prior written argument dated 
in April 1996 and April 1994.  

Another VA Form 646 from VFW was added to the record, also 
dated in August 2000.  That document reported that all 
requested development was completed, and referred to the 
November 1996 VA Form 646.  In October 2000 the RO advised 
the appellant, in care of S, that the claim was being sent to 
the Board for disposition.  A copy of the correspondence was 
sent to the VFW.  

After the claims folder was received at the Board it was 
referred to the VFW.  An Appeals Consultant reviewed the file 
and noted in a VA Form 119, Report of Contact, dated in 
November 2000, that the file does not contain a valid power 
of attorney form in favor of a service organization, that the 
local VFW office in Waco did not have a copy of such a form, 
but that the RO had continued to recognize the VFW as the 
claimant's representative.  The Appeals Consultant added that 
the VFW was no longer the representative of record, and that 
the Board should proceed as if the claimant was 
unrepresented. 


Analysis

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Where a claim is disallowed by the RO, that decision is final 
and the claim may not thereafter be reopened and allowed and 
a claim based upon the same factual basis may not be 
considered.  New and material evidence must be submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a).

A power of attorney, executed on either Department of 
Veterans Affairs Form 23-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) or Department of 
Veterans Affairs Form 2-22a (Appointment of Attorney or Agent 
as Claimant's Representative), is required to represent a 
claimant, except when representation is by an attorney who 
complies with Sec. 14.629(c) or when representation by an 
individual is authorized under Sec. 14.630.  38 C.F.R. 
§ 14.631 (1989).

Any competent person may be recognized as a representative 
for a particular claim, unless that person has been barred 
from practice before the Department of Veterans Affairs.  The 
designation of an individual to act as an appellant's 
representative may be made by executing a VA Form 22a, 
``Appointment of Attorney or Agent as Claimant's 
Representative.''  38 C.F.R. § 14.631. 

Any person may be authorized to prepare, present, and 
prosecute a particular claim. A proper power of attorney, and 
a statement signed by the person and the claimant that no 
compensation will be charged or paid for the services, shall 
be filed with the office where the claim is presented.  A 
signed writing, which may be in letter form, identifying the 
claimant and the type of benefit or relief sought, 
specifically authorizing a named individual to act as the 
claimant's representative, and further authorizing direct 
access to records pertinent to the claim, will be accepted as 
a power of attorney.  A person accredited under this section 
shall represent only one claimant; however, in unusual 
circumstances, appeal of such limitation may be made to the 
General Counsel.  38 C.F.R. § 14.630 (1989)

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 14.631.

It is argued that the effective date for the DIC benefits 
awarded to the claimant in October 1992 should be the date of 
the veteran's death, July [redacted], 1988, not the date of receipt 
of the claim to reopen, July 19, 1991.  In support of that 
argument, S asserts that she was the appellant's authorized 
representative in October 1988 and February 1989, and as such 
the correspondence sent to the appellant in October 1988 and 
February 1989 should have been sent to her.  

The Board notes that a power of attorney form (VA Form 22-23) 
appointing VFW as the claimant's representative is not of 
record.  Neither VA nor the VFW have been able to locate a 
copy of that document.  However, this document was 
specifically referred to by VA's Regional Counsel in his June 
1996 Memorandum, which indicates that the power of attorney 
was dated August 11, 1988.  Additionally, copies of 
correspondence to the appellant were forwarded to the VFW in 
October 1988 and February 1989.  The record also shows that 
the VA Form 21-534 and S's Special Power of Attorney were 
initially sent to the VFW and forwarded to the RO the same 
day.  

As such the Board is satisfied that a power of attorney in 
favor of the VFW was properly executed in August 1988.  
Neither the general nor the special powers of attorney in 
favor of S satisfy the criteria necessary to establish 
authorized representation for VA purposes.  

As previously stated, a specific claim may be prosecuted at 
any one time by only one recognized organization, attorney, 
agent or other person properly designated to represent the 
appellant.  Therefore, Board finds that the appellant and her 
representative, the VFW, were notified of the February 1989 
denial and of her appellate rights.  This decision was not 
appealed and is final.  38 U.S.C.A. § 7105 (West 1991).

The law and regulations regarding entitlement to earlier 
effective dated are clearly defined.  The effective date of 
an award of DIC based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The appellant's claim to reopen was received on July 19, 
1991.  The RO granted entitlement to DIC effective from July 
19, 1991, the date of receipt of the reopened claim.  The 
Board concurs with the RO's decision, as there is no legal 
basis for an effective date earlier than July 19, 1991.  The 
Board finds that the preponderance of the evidence is against 
the appellant's claim. and the benefit of the doubt doctrine 
is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  

However, the Board finds that all pertinent evidence has been 
obtained and the veteran has been informed of the criteria 
necessary to establish her claim.  Accordingly, the Board 
finds that the appellant has not been prejudiced by this 
decision.  Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Entitlement to an effective date earlier than July 19, 1991, 
for the award of DIC benefits is denied.  



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals


 


